 Case 19-11435-KHK                      Doc 28 Filed 07/20/19 Entered 07/21/19 00:24:34                                   Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Thomas J. Smith                                                   Social Security number or ITIN        xxx−xx−5555
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia                  Date case filed in chapter 13               5/1/19

Case number:          19−11435−KHK                                                      Date case converted to chapter 7           7/17/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Thomas J. Smith

2.     All other names used in the
       last 8 years

3.     Address                               6609 Castle Knoll Drive
                                             Clifton, VA 20124

4.     Debtor's attorney                     Nathan A. Fisher                                       Contact phone (703) 691−1642
       Name and address                      Fisher−Sandler, LLC                                    Email: Fbarsad@cs.com
                                             3977 Chain Bridge Road, #2
                                             Fairfax, VA 22030

5.     Bankruptcy trustee                    H. Jason Gold                                          Contact phone (202) 712−2800
       Name and address                      Nelson Mullins Riley & Scarborough LLP                 Email:
                                             101 Constitution Avenue, N.W.                          jason.gold@nelsonmullins.com
                                             Suite 900
                                             Washington, DC 20001
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
 Case 19-11435-KHK                      Doc 28 Filed 07/20/19 Entered 07/21/19 00:24:34                                   Desc Imaged
                                             Certificate of Notice Page 2 of 4
Debtor Thomas J. Smith                                                                                        Case number 19−11435−KHK


6. Bankruptcy clerk's office                     200 South Washington Street                            For the Court:
                                                 Alexandria, VA 22314
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: July 18, 2019
    www.pacer.gov.                         Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                                                                                 Location:
                                                 August 26, 2019 at 09:00 AM
    Debtors must attend the meeting to be                                                               Judge Kindred's Courtroom,
    questioned under oath. In a joint case,      The meeting may be continued or adjourned to a         U.S. Bankruptcy Court, 3rd
    both spouses must attend. Creditors may
    attend, but are not required to do so.       later date. If so, the date will be on the court       Floor, 200 South Washington St.,
                                                 docket.                                                Courtroom III, Alexandria, VA
                                                                                                        22314

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: October 25,
                                               to challenge whether certain debts are                   2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
 Case 19-11435-KHK                   Doc 28 Filed 07/20/19 Entered 07/21/19 00:24:34                                      Desc Imaged
                                          Certificate of Notice Page 3 of 4
Debtor Thomas J. Smith                                                                                         Case number 19−11435−KHK


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and               to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
        Case 19-11435-KHK              Doc 28 Filed 07/20/19 Entered 07/21/19 00:24:34                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-11435-KHK
Thomas J. Smith                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: palaciosl                    Page 1 of 1                          Date Rcvd: Jul 18, 2019
                                      Form ID: 309A                      Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 20, 2019.
db             +Thomas J. Smith,   6609 Castle Knoll Drive,     Clifton, VA 20124-1622
aty            +Darrelyn Shanae Thomas,    RAS Crane LLC,    10700 Abbotts Bridge Road, Suite 170,
                 Duluth, GA 30097-8461
aty            +David A. Rosen,    RAS Crane, LLC,     11900 Parklawn Drive,    Suite 310,
                 Rockville, MD 20852-2893
aty            +Lauren Virginia French,    BWW Law Group, LLC,    8100 Three Chopt Road, Suite 240,
                 Richmond, VA 23229-4833
cr             +FIRST TENNESSEE BANK NATIONAL ASSOCIATION SUCCESSO,     BWW Law Group LLC,
                 8100 Three Chopt Road, Suite 240,     Richmond, VA 23229-4833
cr             +The Bank of New York Mellon,    RAS Crane, LLC,    10700 Abbotts Bridge Road, Suite 170,
                 Duluth, GA 30097-8461
14838732        First Tennesse Bank,    P.O. Box 132,    Memphis, TN 38101-0132
14857391       +First Tennessee Bank National Association,     c/o BWW Law Group, LLC,
                 6003 Executive Blvd., Suite 101,     Rockville, MD 20852-3813
14838734       +Mr. Cooper,   P.O. Box 619097,    Dallas, TX 75261-9097
14864475       +Nationstar Mortgage LLC d/b/a Mr. Cooper,     ATTN: Bankruptcy Dept,    PO Box 619096,
                 Dallas TX 75261-9096
14838735       +Office of the U.S. Trustee,    1725 Duke St., Ste. 650,    Alexandria, VA 22314-3489
14838736        Quest Diagnostics,    P.O. Box 64797,    Baltimore, MD 21264-4797
14902299       +Wells Fargo Bank N.A., d/b/a Wells Fargo Auto,     PO Box 130000,    Raleigh NC 27605-1000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Fbarsad@cs.com Jul 19 2019 03:42:20      Nathan A. Fisher,    Fisher-Sandler, LLC,
                 3977 Chain Bridge Road, #2,   Fairfax, VA 22030
tr             +EDI: FHJGOLD.COM Jul 19 2019 07:13:00     H. Jason Gold,
                 Nelson Mullins Riley & Scarborough LLP,    101 Constitution Avenue, N.W.,    Suite 900,
                 Washington, DC 20001-2133
14838733       +E-mail/Text: BANKRUPTCY@INOVA.ORG Jul 19 2019 03:46:10      Inova Fairfax Hospital,
                 P.O. Box 37019,   Baltimore, MD 21297-3019
                                                                                              TOTAL: 3

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 18, 2019 at the address(es) listed below:
              Darrelyn Shanae Thomas    on behalf of Creditor   The Bank of New York Mellon dthomas@rascrane.com
              David A. Rosen     on behalf of Creditor   The Bank of New York Mellon darosen@rascrane.com,
               davidrosen49@hotmail.com
              H. Jason Gold    jason.gold@nelsonmullins.com,
               VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;
               lori.stewart@nelsonmullins.com;alex.reilly@nelsonmullins.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Lauren Virginia French    on behalf of Creditor   FIRST TENNESSEE BANK NATIONAL ASSOCIATION
               SUCCESSOR THROUGH MERGER WITH FIRST HORIZON HOME LOAN CORPORATION lauren.french@bww-law.com,
               bkvaecfupdates@bww-law.com;laurenfrenchesq@gmail.com
              Nathan A. Fisher    on behalf of Debtor Thomas J. Smith Fbarsad@cs.com, barsad@aol.com
              Thomas P. Gorman    ch13alex@gmail.com, tgorman26@gmail.com
                                                                                             TOTAL: 7
